Citation Nr: 1045876	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  07-25 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for service-
connected hypertension.  

2.  Entitlement to an initial evaluation in excess of 10 percent 
for service-connected cervical spondylosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The Veteran served on active duty from July 1984 to August 2005.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision by which the RO, in 
pertinent part, granted service connection for hypertension and 
for cervical spondylosis.  The Veteran is contesting the initial 
ratings assigned.

The issue of entitlement to an initial evaluation in excess of 10 
percent for service-connected cervical spondylosis is addressed 
in the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The Veteran's service-connected hypertension is controlled with 
antihypertensive medication, and the evidence is in relative 
equipoise as to whether his unmedicated hypertension entailed 
diastolic pressure that was predominantly 100 or more.


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation of 10 
percent, but no higher, for the Veteran's service-connected 
hypertension have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Code 7101 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ), in this case the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The VCAA duty to notify was satisfied by way of a letter provided 
to the Veteran, which he acknowledged receiving in April 2005, 
that fully addressed all three notice elements and was provided 
prior to the initial AOJ decision in this matter.  The letter 
informed the Veteran of what evidence was required to 
substantiate the claim and of the Veteran's and VA's respective 
duties for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that, 
upon receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  In this case, although the notice provided did not 
address either the rating criteria or effective date provisions 
that are pertinent to the Veteran's claim, such error was 
harmless given that the Veteran has displayed actual knowledge of 
the rating criteria as apparent from his arguments in favor of 
his claim for increase.  Regarding effective dates, the issue 
decided herein stems from an original claim filed within a year 
of separation from service.  The effective date was the day after 
separation from service.  No earlier effective date is possible.  
See generally 38 C.F.R. § 3.400 (2010).  As such, a lack of 
notice regarding effective dates could not have prejudiced the 
Veteran, and a remand for corrective action need not be 
undertaken.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the veteran 
are to be avoided).

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained the service treatment records and 
private medical records.  The Veteran was afforded medical 
examinations in furtherance of his claim.  Significantly, neither 
the Veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the Veteran in 
the development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


Standard of Review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 4.3 (reasonable doubt to be resolved 
in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only demonstrate 
that there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its merits, 
the preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 
Vet. App. at 54.

Increased Ratings

Disability evaluations are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an award 
of service connection, the severity of the disability at issue is 
to be considered during the entire period from the initial 
assignment of the disability rating to the present time.  
Fenderson v. West, 12 Vet. App. 119 (1999).

The Court held that if the claimant or the record reasonably 
raises the question of whether the Veteran is unemployable due to 
the disability for which an increased rating is sought, then part 
and parcel to that claim for an increased rating is whether a 
total disability rating based on individual unemployability 
(TDIU) as a result of that disability is warranted.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1) (2010).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

The Veteran's service-connected hypertension has been rated zero 
percent disabling by the RO under the provisions of Diagnostic 
Code 7101.  38 C.F.R. § 4.104.  

A 10 percent evaluation is assigned for hypertensive vascular 
disease with diastolic pressure predominantly 100 or more, or; 
systolic pressure predominantly 160 or more, or; minimum 
evaluation for an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication for 
control.  38 C.F.R. § 4.104, Diagnostic Code 7101.  A 20 percent 
evaluation is assigned for hypertensive vascular disease with 
diastolic pressure predominantly 110 or more, or; systolic 
pressure predominantly 200 or more.  Id.  Hypertensive vascular 
disease with diastolic pressure predominantly 120 or more is 
rated 40 percent disabling.  Id.  Hypertensive vascular disease 
with diastolic pressure predominantly 130 or more is rated 60 
percent disabling.  Id.

Hypertension or isolated systolic hypertension must be confirmed 
by readings taken two or more times on at least three different 
days.  Id. at Note (1).  For purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90 mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160 mm. or greater with a diastolic blood pressure 
of less than 90 mm.  Id.

In April 2005, the Veteran's blood pressure was tested on three 
different days.  On the first day, blood pressure readings of 
150/98, 140/102, and 150/100 (sitting, lying, and standing 
respectively) were recorded.  On the second day, sitting blood 
pressure was 150/90, blood pressure lying down was 134/78, and 
standing blood pressure was 162/94.  On the third day, blood 
pressure on sitting was 152/96, upon lying it was 130/80, and 
when standing it was 146/98.  Hypertension was diagnosed.  On 
examination that month, he reported lightheadedness and dizziness 
when his blood pressure was elevated.  He denied any functional 
impairment, and indicated that he had not lost time from work as 
a result of the condition.

It appears that the Veteran began taking Monopril, an 
antihypertensive medication, in April 2006.  A blood pressure 
reading taken earlier that month was 139/106.

In November 2008, the Veteran was afforded a fee-basis medical 
examination to evaluate, in pertinent part, the severity of his 
hypertension.  Apparently, the medication controlled the 
Veteran's hypertension, and the condition was characterized as 
stable.  There was no finding of hypertensive heart disease.  The 
Veteran denied functional impairment resulting from his 
hypertension.  

Whether or not the Veteran's pre-medication hypertension entailed 
diastolic pressure of predominantly 100 or more is not entirely 
clear.  In April 2005, blood pressure on the first day of testing 
included diastolic readings in excess of 100.  The next two days 
of testing revealed diastolic pressure that was below 100.  In 
June 2006, just before the Veteran began taking Monopril, 
diastolic pressure was 106.  The Board is charged with affording 
the Veteran the benefit of the doubt.  38 U.S.C.A. § 5107; 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, the 
Veteran must prevail.  Gilbert, supra.  A review of the evidence 
shows that before beginning medication for hypertension, the 
Veteran's diastolic pressure was 100 or slightly higher on 
approximately half of the days during which testing took place.  
His blood pressure is now well controlled with medication.  
Because his pre-medication diastolic pressure was 100 or more 
approximately half the time, a 10 percent evaluation is warranted 
for the Veteran's hypertension under Diagnostic Code 7101.  
38 C.F.R. § 4.104, Diagnostic Code 7101.  38 C.F.R. §§ 4.3, 4.7; 
Gilbert, supra.  The Board observes that an evaluation in excess 
of 10 percent is not warranted at any time during the appellate 
period because diastolic pressure has never been predominantly 
110 or more, and systolic pressure has never been predominantly 
200 or more.  Id.  The Board observes that the 10 percent 
evaluation is applicable to the entire appellate period because 
at no time has either a zero or a 20 percent evaluation been 
warranted, as discussed above.  38 C.F.R. § 4.104, Diagnostic 
Code 7101; Fenderson, supra.  The Board observes that the Veteran 
himself expressed a desire for only a 10 percent evaluation in 
his August 2007 substantive appeal.  That benefit has been 
granted in full.

The Board finds that a claim for a TDIU is not raised by the 
record.  Specifically, the evidence of record fails to show that 
the Veteran is unemployable.  Therefore, the Board finds that no 
further consideration of a TDIU is warranted.  Rice, supra.

In denying the claim for a higher rating, the Board has 
considered whether the Veteran is entitled to a greater level of 
compensation on an extra-schedular basis.  With respect to the 
first prong of Thun, the evidence in this case does not show such 
an exceptional disability picture that the available schedular 
evaluation for the service-connected hypertension is inadequate.  
A comparison between the level of severity and symptomatology of 
the Veteran's hypertension with the established criteria found in 
the rating schedule for hypertension shows that the rating 
criteria reasonably describe the Veteran's disability level and 
symptomatology.  For this reason, the disability picture is 
contemplated by the Rating Schedule, and the assigned schedular 
rating is, therefore adequate.  The Board therefore has 
determined that referral of this case for extra-schedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) (2010) is not 
warranted.


ORDER

A 10 percent evaluation for hypertension is granted.


REMAND

Although further delay is regrettable, the Board finds that 
further development is required prior to adjudication of the 
Veteran's claim on entitlement to an initial evaluation in excess 
of 10 percent for service-connected cervical spondylosis.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

In August 2007, the Veteran reported that private medical 
treatment for his back disability was provided at the Houston 
Spine and Neurosurgery Center.  Records related to this treatment 
are relevant to the Veteran's claim, as they likely pertain to 
the severity of the Veteran's cervical spine symptomatology.  As 
such, after obtaining the necessary release from the Veteran, the 
RO must make all requisite efforts to associate these records 
with the claims file.

In addition to the foregoing, the RO should send the Veteran an 
updated VCAA notice letter that includes the type of information 
mandated by the Court in Dingess.

Accordingly, the case is REMANDED to the RO via the AMC for the 
following action:

1.  Send the Veteran an amended VCAA notice 
letter that includes the type of information 
mandated by the Court in Dingess.

2.  After getting the necessary release from 
the Veteran, make reasonable efforts to 
obtain records from the Houston Spine and 
Neurosurgery Center.  In the event that these 
records are unavailable, the RO should 
document its efforts to secure them.

3.  Thereafter, the RO should arrange for any 
further development deemed necessary, 
including another VA examination.

4.  Readjudicate the remaining issue on 
appeal.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other 


appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


